Case 1:21-mj-00022-ZMF Document 4 Filed 01/28/21 Page 1 of 1

AO 458 (Rev. 06:09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America )
Plaintiff )
Vv. ) Case No. = 21-mj-22
John Lolos )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
[ am admitted or otherwise authorized to practice in this court, and | appear in this case as counsel for:

John Lolos

Lbw a
Date: 01/22/2021 ba SO

divarney 's signature

Edward 8. MacMahon, Jr. Bar #411165
Printed name and bar number
P.O. Box 25, 107 E. Washington Street
Middleburg, VA 20118
2600 Pennsylvania Avenue, NW, # 604
Washington, DC 20037
Address

ebmjr@macmahon-law.com
E-mail address

(540) 687-3902

Telephone number

(540) 687-6366
FAX number
